United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20915
                        Conference Calendar



BILLY MARCUS LYON,

                                    Plaintiff-Appellant,

versus

CHAIRMAN S. BUENTELLO; JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-4040
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Billy Marcus Lyon, Texas prisoner # 750528, appeals the

dismissal of his 42 U.S.C. § 1983 action as frivolous under 28

U.S.C. § 1915A.   Lyon contends that these defendants are liable

for monetary and injunctive relief because they refused to place

him in a safekeeping classification after he was attacked by

another prisoner.

     Lyon’s complaint and his more definite statement in the

district court reveal that he is suing these defendants under a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20915
                                  -2-

theory of vicarious liability, which is not a basis for 28 U.S.C.

§ 1983 liability.     See Thompkins v. Belt, 828 F.2d 298, 303 (5th

Cir. 1987).   Further, Lyon failed to allege specific facts

indicating that either defendant knew Lyon was endangered or that

they participated in any decision concerning Lyon’s safekeeping

classification.     See id. at 303-04; see also Farmer v. Brennan,

511 U.S. 825, 837 (1994) (holding that a prison official acts

with deliberate indifference to a prisoner’s safety only if he

actually “knows of and disregards an excessive risk to inmate

health or safety”).

     The judgment of the district court is AFFIRMED.    Lyon is

warned that the district court’s dismissal of his action as

frivolous counts as a strike under 28 U.S.C. § 1915(g).    If Lyon

accumulates three strikes, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir.1996); 28 U.S.C.

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.